15-1131
     Lin v. Lynch
                                                                                       BIA
                                                                               A089 253 715

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   27th day of July, two thousand sixteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            BARRINGTON D. PARKER,
 9            DEBRA ANN LIVINGSTON,
10                 Circuit Judges.
11   _____________________________________
12
13   LI HUA LIN,
14            Petitioner,
15
16                  v.                                               15-1131
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     John Chang, New York, N.Y.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Greg D.
27                                       Mack, Senior Litigation Counsel;
28                                       Corey L. Farrell, Trial Attorney,
29                                       Office of Immigration Litigation,
30                                       United States Department of Justice,
31                                       Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Li Hua Lin, a native and citizen of the People’s

6    Republic of China, seeks review of a March 20, 2015, decision

7    of the BIA denying her motion to reopen.   In re Li Hua Lin, No.

8    A089 253 715 (B.I.A. Mar. 20, 2015).     We assume the parties’

9    familiarity with the underlying facts and procedural history

10   in this case.

11       We review the BIA’s denial of a motion to reopen “for abuse

12   of discretion.”   Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.

13   2006).    When the BIA considers relevant evidence of country

14   conditions in evaluating a motion to reopen, we review the BIA’s

15   factual findings under the substantial evidence standard.

16   Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

17   Though Lin’s motion to reopen was timely filed, “her ability

18   to secure reopening depends on a demonstration of prima facie

19   eligibility for asylum.”   Id. at 168.

20       The BIA did not abuse its discretion in denying Lin’s motion

21   for failure to demonstrate her prima facie eligibility for

22   relief.   Lin asserts that she provided sufficient evidence to

23   demonstrate that her religious activity would be discovered by

                                    2
1    authorities in China; regardless, the country conditions

2    evidence does not mention any incidents of persecution against

3    Christian practitioners in her home province of Fujian.          See

4    Jian Hui Shao, 546 F.3d at 143, 149 (finding no error in the

5    agency’s     requirement   that   an   applicant   demonstrate    a

6    well-founded fear of persecution specific to her local area

7    where persecutory acts vary according to locality); Jian Xing

8    Huang v. INS, 421 F.3d 125, 128-29 (2d Cir. 2005) (holding that

9    absent solid support in the record for the petitioner’s

10   assertion that he would be persecuted, his fear was “speculative

11   at best”).    Accordingly, the BIA correctly concluded that Lin

12   did not satisfy her burden of demonstrating “a realistic chance”

13   that she would be granted asylum.      See Jian Hui Shao, 546 F.3d
14   at 168.

15       Lin’s assertion that the BIA ignored evidence is misplaced.

16   See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 337

17   n.17 (2d Cir. 2006).   Lin does not identify any record evidence

18   relating to the treatment of underground Christians in her home

19   Province of Fujian that she contends the BIA overlooked.         She

20   instead relies on reports of mistreatment of underground

21   Christians in other localities in China.      The BIA did not err,

22   however, by concluding that the country conditions evidence

23   showed wide local variations in the treatment of unregistered

                                       3
1    religious groups, thereby requiring Lin to proffer evidence

2    specific to her home Province, Fujian.    See Xiao Ji Chen, 471
3 F.3d at 342.   The BIA took administrative notice of the State

4    Department’s 2013 International Religious Freedom Report,

5    which states that the Chinese government permits family and

6    friends to meet in private for worship “without registering with

7    the government.”     That report, as well as the 2007 State

8    Department report included in the record, indicates that the

9    treatment of religious groups may vary depending on the

10   locality.    Lin has therefore failed to demonstrate any error

11   in the BIA’s consideration of the country conditions evidence.

12       For the foregoing reasons, the petition for review is

13   DENIED.    As we have completed our review, any stay of removal

14   that the Court previously granted in this petition is VACATED,

15   and any pending motion for a stay of removal in this petition

16   is DISMISSED as moot.    Any pending request for oral argument

17   in this petition is DENIED in accordance with Federal Rule of

18   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

19   34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk




                                     4